Richard S. Heller, J.
This action for $21,069.33 for the death and conscious pain and suffering of Helen Pruss, an inmate at the Buffalo State Hospital, is predicated on the negligence of the State of New York in that its employees and agents failed to give reasonable care in handling Helen Pruss, deceased, and further, that the State used inadequate and defective equipment which ultimately led to the death of decedent.
The contention of the claimant is that on July 10, 1957 Helen Pruss fell from a chair which was suddenly pushed by a fellow inmate in Buffalo State Hospital and that she received injuries which resulted in her death. The court rejects the theory that the State was negligent or that this incident was a proximate cause of Helen Pruss ’ death.
At the time of her admission to Buffalo State Hospital on January 7,1957, Helen Pruss was 72 years of age and a medical cripple. She was unable to care for herself and could not walk.
The history of claimant’s ailments indicates that she had been ill for most of her adult life with a multitude of diseases and afflictions.
On June 20, 1957, decedent was transferred to the medical ward and placed on the critical list. Miraculously, she recovered. On July 5, 1957, she slipped from the arms of a nurse who was helping her from a commode. She did receive some injuries as indicated by the hospital records and this fall could have hastened her death, but no negligence has been shown in either the care or the treatment of decedent.
*882The motion made by the Attorney-General at the close of the case is granted and the claim is dismissed.
The foregoing constitutes the written and signed opinion of the court upon which judgment may be entered. (Civ. Prac. Act, § 440.)
Let judgment be entered accordingly.